        Case 8:15-cr-00281-GJH Document 131 Filed 12/04/20 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


UNITED STATES OF AMERICA,                         *

       Plaintiff,                                 *
v.                                                           Case No.: GJH-15-281
                                                  *
SEAN MICHAEL MIDGETTE,
                                                  *
       Defendant.
                                                  *
*      *       *       *       *      *       *       *      *       *      *       *        *

                           MEMORANDUM OPINION AND ORDER

       Defendant Sean Michael Midgette was sentenced to 101 months of imprisonment after he

pleaded guilty to one count of conspiracy to possess with intent to distribute 500 grams or more

of a mixture or substance containing a detectable amount of cocaine, in violation of 21 U.S.C.

§ 846, and one count of possession of a firearm in furtherance of a drug trafficking crime, in

violation of 18 U.S.C. § 924(c). ECF Nos. 64, 89. Pending before the Court is Mr. Midgette’s

Emergency Motion to Reduce Sentence Pursuant to 18 U.S.C § 3582(c)(1)(A)(i). ECF No. 120.

No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons that follow, Mr.

Midgette’s Motion is denied.

I.     BACKGROUND

           A. Procedural Background

       On May 20, 2015, Mr. Midgette and his co-defendant were charged with conspiracy to

commit Hobbs Act robbery (“Count I”); conspiracy to distribute, and possess with intent to

distribute, cocaine (“Count II”); conspiracy to possess a firearm in furtherance of a drug

trafficking crime and crime of violence (“Count III”); possession of a firearm in furtherance of a



                                                  1
         Case 8:15-cr-00281-GJH Document 131 Filed 12/04/20 Page 2 of 10



drug trafficking crime and crime of violence (“Count IV”); felon in possession of a firearm

(“Count V”); and aiding and abetting with respect to each count. ECF No. 20.

        On September 19, 2015, Mr. Midgette pleaded guilty to Counts II and IV. ECF No. 64.

With respect to Count II, Mr. Midgette pleaded guilty to the lesser-included offense of

conspiracy to distribute, and possess with intent to distribute, 500 or more grams of cocaine. Id.

With respect to Count IV, he pleaded guilty to possessing a firearm in furtherance of a drug

trafficking crime. Id. On July 18, 2016, the Court sentenced him to 101 months of imprisonment,

consisting of 41 months for Count II and the mandatory minimum consecutive sentence of 60

months for Count IV. ECF No. 89. On the Government’s motion, the Court dismissed the

remaining counts and the judgment became final on July 20, 2016. Id.

        On October 6, 2020, Defendant filed the pending Emergency Motion to Reduce Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), citing his vulnerability to COVID-19 due to several

medical conditions. ECF No. 120. The Government filed an Opposition on October 20, 2020,

ECF No. 32.1 Defendant filed a Reply on October 29, 2020, ECF No. 127, and a supplement on

October 31, 2020. ECF No. 130

            B. Factual Background

        As part of his plea agreement, Mr. Midgette agreed to a statement of facts. ECF No. 64-1;

ECF No. 74 at 5-8. The Court will summarize the facts most relevant to the pending motion.

        On April 8, 2015, Mr. Midgette’s co-defendant, Bryan Tiggle, met with an undercover

agent working for the Bureau of Alcohol, Tobacco, Firearms and Explosives (“UC”). This

meeting, as well as subsequent meetings, was recorded by hidden audio and video devices.

During the April 8 meeting, UC explained to Mr. Tiggle that UC planned to rob a cocaine stash


1
 Defendant’s Motion and the Government’s Opposition are filed under seal with accompanying Motions to Seal,
ECF Nos. 121, 125, 128, which are granted.

                                                      2
        Case 8:15-cr-00281-GJH Document 131 Filed 12/04/20 Page 3 of 10



house, which was protected by at least one armed guard, and would split the proceeds of the

stolen cocaine (expected to be ten to twelve kilograms) with anyone who helped him commit the

robbery. Mr. Tiggle agreed, discussed how they could execute the robbery, and told UC that he

would bring another individual to a second meeting with UC. That individual was Mr. Midgette.

       Mr. Midgette met with UC and Mr. Tiggle on April 23, 2015. UC explained that he was a

disgruntled drug courier and that he intended to rob the stash house. Mr. Midgette asked UC

several questions about the number of individuals that would be located inside the stash house

and the physical description of the armed guards. Mr. Midgette then laid out a plan for the

robbery. Mr. Midgette also explained how they would split the cocaine three ways and that he

already had a connection to whom he would sell his portion of the cocaine.

       Further discussions between UC, Mr. Tiggle, and Mr. Midgette took place the next day.

Mr. Midgette stated that he was “all the way in” and that he had “an army of guns.” He further

stated “I have all types of guns. I love guns. I got guns everywhere,” and “they kill.” He also

noted that he had full body armor and a vest that said “SWAT” on it.

       During yet another meeting, Mr. Midgette indicated to UC that he had a backup plan if

Mr. Tiggle was late on the day of the robbery. When UC expressed concern about robbing a

location with an armed guard, Mr. Midgette replied “I’ve been going in a house with people with

guns, and peoples, like six, seven peoples” and that “we’re gonna run in there and yell ‘Police’”

and by the time the occupants realized they were being robbed “It’s too late, and they will be laid

down and tied up.”

       On the day of the planned robbery, UC spoke to both Mr. Midgette and Mr. Tiggle, each

of whom confirmed they were ready to commit the robbery. UC offered to let Mr. Midgette and

Mr. Tiggle put their firearms in UC’s vehicle and Mr. Midgette placed a duffle bag in UC’s



                                                 3
        Case 8:15-cr-00281-GJH Document 131 Filed 12/04/20 Page 4 of 10



vehicle. They drove to what Mr. Midgette believed was a location where they would get further

details and instead were placed under arrest. From inside Mr. Midgette’s duffle bag, officers

recovered two firearms, a body armor vest, and 64 rounds of ammunition.

ECF No. 64-1.

II.    DISCUSSION

       Asserting that he is at serious risk of becoming severely ill from COVID-19 due to his

preexisting medical conditions, Mr. Midgette moves for a reduction in his sentence for

“extraordinary and compelling reasons” pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF No. 30. The

Court reviews the framework applicable to Defendant’s request before assessing whether

Defendant has satisfied its requirements.

       A. Governing Provisions

       Recently modified by Section 603(b) of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194, 5238 (2018), 18 U.S.C. § 3582(c) bars courts from modifying terms of

imprisonment once imposed unless certain conditions are met. See United States v. Chambers,

956 F.3d 667, 671 (4th Cir. 2020). In relevant part, § 3582(c)(1)(A) provides that:

       the court, upon motion of the Director of the Bureau of Prisons, or upon motion of
       the defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant's
       behalf or the lapse of 30 days from the receipt of such a request by the warden of
       the defendant’s facility, whichever is earlier, may reduce the term of
       imprisonment (and may impose a term of probation or supervised release with or
       without conditions that does not exceed the unserved portion of the original term
       of imprisonment), after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that–

       (i) extraordinary and compelling reasons warrant such a reduction;

       ...

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission[.]

                                                4
        Case 8:15-cr-00281-GJH Document 131 Filed 12/04/20 Page 5 of 10




18 U.S.C. § 3582(c)(1).

       A complementary provision, 28 U.S.C. § 994(t), provides that the U.S. Sentencing

Commission, “in promulgating general policy statements regarding the sentencing modification

provisions in section 3582(c)(1)(A) of title 18, shall describe what should be considered

extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

and a list of specific examples.” See United States v. Decator, No. CCB-95-0202, 2020 WL

1676219, at *2 (D. Md. Apr. 6, 2020). The Commission has provided this description at

§ 1B1.13 of the U.S. Sentencing Guidelines, which states in relevant part that:

       Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
       § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
       term of supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment) if, after considering the
       factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
       court determines that–

       (1)(A) Extraordinary and compelling reasons warrant the reduction; . . . (2) The
       defendant is not a danger to the safety of any other person or to the community, as
       provided in 18 U.S.C. § 3142(g); and (3) The reduction is consistent with this
       policy statement.

U.S.S.G. § 1B1.13.

       Application Note 1 to § 1B1.13 further details the Commission’s understanding of

“extraordinary and compelling reasons,” which include if a defendant has been diagnosed with a

terminal illness or other serious physical or medical condition, is above the age of 65 and is in

deteriorating health due to aging, has experienced certain extenuating family circumstances, or if

“[o]ther [r]easons” arise that have been “determined by the Director of the Bureau of Prisons” to

be “extraordinary and compelling reason[s] other than, or in combination with, the reasons

described” in the Policy Statement. U.S.S.G. § 1B1.13 cmt. n.1(D). The Bureau of Prisons

(“BOP”) has offered its determination in a Program Statement numbered 5050.50 and titled

                                                 5
         Case 8:15-cr-00281-GJH Document 131 Filed 12/04/20 Page 6 of 10



“Compassionate Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C.

§§ 3582 and 4205(g).”2

        Judges in this district and elsewhere have found, however, that § 1B1.13 and its

Application Note are inconsistent with the First Step Act. As Judge Chuang of this Court

explained in United States v. Mel, while § 1B1.13 “identifies certain specific scenarios under

which a sentence reduction could be warranted, it nevertheless permits a reduction based only on

meeting the broad category of ‘extraordinary and compelling reasons’” as determined by BOP.

No. TDC-18-0571, 2020 WL 2041674, at *3 (D. Md. Apr. 28, 2020) (citing U.S.S.G. §

1B1.13(1)(A) & cmt. n.1(D)). Judge Chuang reasoned, however, that “[s]ince the First Step Act

changes the law to allow a compassionate release reduction to be granted by the Court without

input from the BOP, the pre-First Step Act references in the policy statement to determinations

by the BOP are outdated and not binding.” Id. Similarly, in United States v. Decator, Judge

Blake held that “[w]hile Sentencing Commission and BOP criteria remain helpful guidance, the

amended § 3582(c)(1)(A)(i) vests courts with independent discretion to determine whether there

are ‘extraordinary and compelling reasons’ to reduce a sentence.” 2020 WL 1676219 at *2

(reaching this conclusion after a careful review of the relevant provisions and recent case law).

        This Court recently found that these analyses are persuasive and therefore adopted the

same conclusions. See United States v. Lazarte, No. GJH-16-296, 2020 WL 3791977, at *3 (D.

Md. July 7, 2020). Accordingly, the Court’s consideration of sentence reduction motions follows

the three steps established by § 3582(c)(1)(A) as modified by the First Step Act. First, assuming

the defendant has exhausted administrative remedies, the Court considers whether a reduction is




2
 The Program Statement, issued January 17, 2019, is available at
https://www.bop.gov/policy/progstat/5050_050_EN.pdf (last visited July 28, 2020).

                                                       6
         Case 8:15-cr-00281-GJH Document 131 Filed 12/04/20 Page 7 of 10



warranted for extraordinary and compelling reasons, the meaning of which is a matter of the

Court’s “independent discretion.” Decator, 2020 WL 1676219, at *2.

        Next, the Court assesses whether “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The applicable

Policy Statement remains § 1B1.13, despite its partial nullification as a result of the First Step

Act. Accordingly, pursuant to the Policy Statement, the Court must find that “[e]xtraordinary and

compelling reasons warrant the reduction;” 3 that “[t]he defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g);” and that “[t]he

reduction is consistent with [the Sentencing Commission’s] policy statement.” U.S.S.G.

§ 1B1.13. Finally, § 3582(c)(1)(A) provides that after considering the Policy Statement, the

Court must “consider[] the factors set forth in section 3553(a) to the extent that they are

applicable.”

        B. Exhaustion of Administrative Remedies

        As noted previously, § 3582(c)(1)(A) requires that a defendant seeking a modification of

a term of imprisonment “fully exhaust[] all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Here, in March 2020, Mr. Midgette filed a request for reduction of his sentence

with the warden of Fort Dix, which was denied on May 19, 2020. ECF No. 120-17. He

resubmitted his request multiple times only to be denied again. ECF No. 120-18, 120-19, 120-20.

Thus, Mr. Midgette has properly exhausted his administrative remedies.



3
 A provision of the Policy Statement not at issue here, § 1B1.13(1)(B), provides an alternative to finding
extraordinary and compelling reasons under § 1B1.13(1)(A) for Defendants who are at least 70 years old and have
served at least 30 years in prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c).

                                                        7
          Case 8:15-cr-00281-GJH Document 131 Filed 12/04/20 Page 8 of 10



         C. Extraordinary and Compelling Reasons

         The Court next considers whether Mr. Midgette has sufficiently demonstrated

extraordinary and compelling reasons warranting a reduction of his sentence. Mr. Midgette

asserts that he suffers from medical conditions including stage two chronic kidney disease,

hypertension, and prediabetes, which he asserts significantly increase his risk of serious

complications from COVID-19. ECF No. 120 at 10. Additionally, Defendant claims that BOP

facilities, and Fort Dix in particular, have become “hotbeds” for COVID-19. 4 Id. at 16. Although

the Government contends that the Defendant’s motion exaggerates the severity of his health

conditions and the state of COVID-19 at Fort Dix, ECF No. 124 at 8, they nonetheless concede

that Mr. Midgette has established that “extraordinary and compelling reasons” exist to support

his Motion. The Court agrees and moves to the next phase of the analysis.

         D. Additional Considerations

         Although Mr. Midgette has demonstrated extraordinary and compelling reasons for

release, release is nonetheless inappropriate under both the Sentencing Commission’s Policy

Statement at § 1B1.13 and the 18 U.S.C. § 3553(a) sentencing factors.

         As noted previously, the Policy Statement directs that to proceed with a sentence

reduction, the Court must find that “[e]xtraordinary and compelling reasons warrant the

reduction;” that “[t]he defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g);” and that “[t]he reduction is consistent with [the

Sentencing Commission’s] policy statement.” U.S.S.G. § 1B1.13. To determine whether a

defendant is a danger under § 3142(g), courts consider the (1) “nature and circumstances of the

offense charged”; (2) “weight of the evidence against the person”; (3) “history and


4
 Since the original filing of the Motion, Defendant has filed a supplement indicating that Mr. Midgette did, in fact,
contract COVID-19. ECF No. 130.

                                                          8
        Case 8:15-cr-00281-GJH Document 131 Filed 12/04/20 Page 9 of 10



characteristics of the person”; and (4) “nature and seriousness of the danger to any person or the

community that would be posed by the person’s release.” 18 U.S.C. § 3142(g).

       With respect to the sentencing factors, § 3553(a)(1), “the nature and circumstances of the

offense and the history and characteristics of the defendant,” and § 3553(a)(2), “the need for the

sentence imposed” to further several purposes, are relevant in weighing compassionate release

motions. See United States v. Williams, No. 19-cr-284-PWG, 2020 WL 3447757, at *5 (D. Md.

June 24, 2020). The purposes listed in § 3553(a)(2) include “(A) to reflect the seriousness of the

offense, to promote respect for the law, and to provide just punishment for the offense; (B) to

afford adequate deterrence to criminal conduct; (C) to protect the public from further crimes of

the defendant; and (D) to provide the defendant with needed educational or vocational training,

medical care, or other correctional treatment in the most effective manner.” 18 U.S.C. §

3553(a)(2).

       After considering the § 3142(g) factors and reconsidering the § 3553(a) factors, the Court

concludes that Defendant poses a danger to the community and is therefore not eligible for

compassionate release. On the one hand, the letter from Mr. Midgette, the character letters, and

the re-entry plan included in Defendant’s Motion paint a picture of someone who is on his way

to rehabilitation. The Court certainly hopes that Mr. Midgette continues to follow that path.

Additionally, the Court expresses its sincere concern for Mr. Midgette’s health, as well as for all

of those being impacted by this global pandemic. However, as detailed above, Mr. Midgette

conspired to commit a dangerous armed robbery of a drug stash house, where it was expected

they would have to encounter and subdue armed guards. He boasted to his co-conspirator and an

undercover officer that he had an arsenal of weapons and a bullet proof vest, and demonstrated

that these were not hollow boasts by bringing them to the staging location from whence he was



                                                 9
       Case 8:15-cr-00281-GJH Document 131 Filed 12/04/20 Page 10 of 10



prepared to carry out the planned attack. And while Defendant’s Motion correctly notes that he

has served the majority of his sentence, the sentence itself was a below-guideline sentence for a

crime involving the possession of a number of firearms and a clear and immediate plan by the

Defendant to use them. A further reduction would be inconsistent with the § 3553(a) factors.

III.   CONCLUSION

       For the foregoing reasons, the Motions to Seal, ECF Nos. 121, 125 and 128 are

GRANTED; the Consent Motion to adopt Briefing Schedule, ECF No. 123 is GRANTED; and

Defendant’s Emergency Motion for Compassionate Release Pursuant to 18 U.S.C

§ 3582(c)(1)(A)(i), ECF No. 120, is DENIED.




Date: December      4, 2020                                 __/s/_______________________
                                                            GEORGE J. HAZEL
                                                            United States District Judge




                                                10
